Case 6:18-cv-00575-WWB-EJK Document 56 Filed 01/21/20 Page 1 of 4 PageID 349



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

LARRY RUMBOUGH,

                        Plaintiff,

v.                                                             Case No: 6:18-cv-575-Orl-78EJK

BRIGHT HOUSE NETWORKS, LLC,
CHARTER COMMUNICATIONS, INC.,
SPECTRUM, DOE and JOHN DOE,

                        Defendants.
                                                  /

                                              ORDER

          This cause comes before the Court on Defendants, Bright House Networks, LLC; Charter

Communications Inc.; Spectrum; Doe; and John Doe’s 1 (collectively, “Defendants”) Motion to

Dismiss for Failure to Prosecute and for Attorney’s Fees (“the Motion”), filed December 17, 2019.

(Doc. 39.) Plaintiff, proceeding pro se, filed a response in opposition (Doc. 44), to which

Defendants replied (Doc. 55). Upon consideration, the Motion is due to be denied.

     I.      BACKGROUND

          Plaintiff’s operative complaint asserts two causes of action: (1) violation of the Florida

Consumer Collection Practices Act (“FCCPA”), Fla. Stat. §§ 559.55–.785, brought against

Defendants Bright House, Charter, Spectrum, Doe, and John Doe; and (2) violation of the

Telephone Consumer Protection Act (“TCPA), 47 U.S.C. § 227, brought against Defendants

Bright House, Charter, and Spectrum. (Doc. 34.) Though the case was removed in April 2018

(Doc. 1), the final iteration of Plaintiff’s claims was not filed until September 4, 2018 (Doc. 34).



1
  To date, it does not appear that the Doe defendants have been identified but are represented by
counsel for Defendants.
Case 6:18-cv-00575-WWB-EJK Document 56 Filed 01/21/20 Page 2 of 4 PageID 350



In the interim, 2 the Court entered its Case Management and Scheduling Order (“CMSO”) on July

13, 2018, setting July 5, 2019 as the discovery deadline and August 2, 2019 as the dispositive

motions deadline. (Doc. 28.) Following the filing of Plaintiff’s Third Amended Complaint and

Defendant’s Answer thereto in September 2018, there was no docket activity on the part of either

party until over a year later, when Defendants filed the instant Motion on December 17, 2019.

(Doc. 39.) Therein, Defendants request that the Court dismiss Plaintiff’s case for lack of

prosecution pursuant to Rule 41(b). (Id.)

    II.       STANDARD

           Rule 41(b) provides, in pertinent part: “If the plaintiff fails to prosecute or to comply with

[the Federal Rules of Civil Procedure] or a court order, a defendant may move to dismiss the action

or any claim against it.” Fed. R. Civ. P. 41(b); Gratton v. Great Am. Comms., 178 F.3d 1373, 1374

(11th Cir. 1999) (per curiam). “Dismissal under Rule 41(b) is appropriate where there is a clear

record of ‘willful’ contempt and an implicit or explicit finding that lesser sanctions would not

suffice.” Gratton, 178 F.3d at 1374. In that regard, “[d]ismissal of a case with prejudice is

considered a sanction of last resort, applicable only in extreme circumstances.” Goforth v. Owens,

766 F.2d 1533, 1535 (11th Cir. 1985).

    III.      DISCUSSION

           Defendants assert that Plaintiff’s case should be dismissed for lack of prosecution because

Plaintiff has not served Rule 26 disclosures, issued written discovery, served subpoenas, or taken

depositions. (Doc. 39 at 1.) Plaintiff responds that he timely served Rule 26 disclosures on July

30, 2018, which Defendants dispute. (Doc. 44 at 1; Doc. 55 at 1–2.) As to the rest, Plaintiff states



2
  Plaintiff’s claims were subject to a prescreening order, previously entered by U.S. District Judge
G. Kendall Sharp, for Plaintiff’s history of “persistent abuse of the court system.” (Doc. 19 at 1–
2.)



                                                   -2-
Case 6:18-cv-00575-WWB-EJK Document 56 Filed 01/21/20 Page 3 of 4 PageID 351



he believes he has evidence to try the case with the discovery he undertook in state court and

otherwise. (Id. at 2.) Additionally, Plaintiff asserts that Defendants are essentially moving for

summary judgment in the Motion instead of dismissal. (Id. at 2.) On this last point, the undersigned

agrees.

          Defendants dedicate most of their argument to the assertion that Plaintiff’s case should be

dismissed because Plaintiff cannot prove any element of his FCCPA or TCPA claims. (Doc. 39.)

To support their argument, Defendants rely almost exclusively on cases at the summary judgment

stage of the proceedings, which is an altogether different standard than one for dismissal under

Rule 41(b). (Id.) Because of this, Defendants’ Motion reads like a motion for summary judgment,

albeit without affidavits or other evidentiary support.

          The issue for Defendants is that the CMSO set a dispositive motions deadline of August 2,

2019. (Doc. 28.) Therefore, this Motion is over four months late, and Defendants provide no

explanation as to why they waited until now to raise this argument to the Court. Defendants argue

that because Plaintiff has not engaged in discovery, he has not prosecuted his case and thus cannot

prove it, so Defendants are entitled to dismissal. The undersigned finds that Rule 41(b) does not

dictate that result here. The case to which Defendants cite on the topic of a Rule 41(b) dismissal

for lack of prosecution does not support their Motion. (Doc. 39 at 5.) In affirming the dismissal for

lack of prosecution based in part on Rule 41(b), 3 the Eleventh Circuit in Gratton detailed the

numerous discovery delays the plaintiff had interposed since initiating the case. Gratton, 178 F.3d

at 1375. This included withholding evidence, alleged spoliation, defiance of an order to explain

the alleged spoliation, misidentification of witnesses, failure to appear at a hearing, and ignoring




3
 The district court had also dismissed the case under Federal Rule of Civil Procedure 37. Gratton,
178 F.3d at 1375.



                                                 -3-
Case 6:18-cv-00575-WWB-EJK Document 56 Filed 01/21/20 Page 4 of 4 PageID 352



the court’s order to produce other discovery. Id. In their Motion, Defendants have not identified

anything rising to the level of the sort of conduct deemed worthy of the ultimate sanction of

dismissal in Gratton.

         Nor did Defendants move to compel Plaintiff’s Rule 26 disclosures during discovery.

Presumably, this was either because Defendants were in possession of the information or because

Defendants did not find it worth pursuing. In either case, the discovery deadline passed in July

2019 with Defendants bringing nothing to the Court’s attention prior to the deadline.

         Ultimately, Defendants have failed to demonstrate the sort of “willful contempt” necessary

to support a finding of dismissal under Rule 41(b). Gratton, 178 F.3d at 1374 (internal quotation

marks omitted). The dispositive motions deadline has long since passed, and the parties are on the

District Court’s February 2020 trial docket. Because the Court finds that Defendants are not

entitled to a dismissal of Plaintiff’s claims for lack of prosecution under Rule 41(b), Defendants

are also not entitled to an award of attorney’s fees.

   IV.      CONCLUSION

         Upon consideration of the foregoing, it is ORDERED that Defendants’ Motion to Dismiss

for Failure to Prosecute and for Attorney’s Fees (Doc. 39) is DENIED.

         DONE and ORDERED in Orlando, Florida on January 21, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -4-
